Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Remarks/Arguments

Applicant’s arguments with respect to claim   prior art rejection have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that Liu does not teach determining whether to apply bi-prediction optical flow (BDOF) to a current block based on whether to apply unequal weights to prediction sample values.


Examiner respectfully disagrees and argues that Liu teaches this limitation, because Liu teaches “wherein different weights are used for a first reference block and a second reference block, and making, based on the determination, a determination between enabling and disabling a coding tool for the current video block. In a case that the current video block is predicted from an asymmetric bi-predictive merge candidate, the coding tool is not applied to the current video block.”  {the abstract and Para 141}; please note “bi-directional optical flow” is a coding tool {para 73}. In para 138 it indicates equation 14 is used for asymmetric weighting. As can be see from para 148-149, equation 14 describes two different weight applied to prediction samples/pixels for asymmetric weight  ; also see para 5 “making a determination between enabling and disabling a coding tool for the current video block. In a case that a video block is predicted from an asymmetric bi-predictive merge candidate, the coding tool is not applied to the current video block.”; additionally there is further indication to avoid bi-directional optical flow for asymmetric weight, In para 183; “Asymmetric weighted bi-predictive merge candidates are not inserted into the merge candidate list when weighted prediction, local illumination compensation or bi-directional optical flow applies.”. i.e. bi-directional optical flow does not work with asymmetric weight.

Therefore applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore the arguments are similarly not persuasive.
 
Following prior arts are considered pertinent to applicant's disclosure.
US 20200366928 A1 (hereinafter Liu)
US 20180192072 A1 (hereinafter Chen)
XIU et al., "CE9-Related: A Simplified Bi-Directional Optical Flow (BIO)
Design based on the Combination of CE9.5.2 Test 1 and CE9.5.3", JVET-K0485-V1, InterDigital Communications, Inc., MediaTek Inc., Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, July 10-18, 2018, 3 pages (describes early termination of BIO based on similarity of two signals in bi-predictions; see Section I)
CHEN CHUN-CHI ET AL: "Generalized bi-prediction method for future video coding’,2016 PICTURE CODING SYMPOSIUM (PCS), IEEE, 4 December 2016D2: page 3, left column last three paragraphs (For each bi-prediction PU that
    requires signaling... its weight value is set equal to the explicitly signaled w; its
weight value w is inferred directly from the weight value used for the associated
merge candidate; and page 3, right column, last paragraph (The weight value of
GBi can be applied to the bidirectional optical flow (BIO) mode)).





Claim Rejections - 35 USC § 101

35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 22 is rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites “a computer readable medium".  Considering the open-ended definition of the medium in the specification {see para 150, published specification}, applying the broadest reasonable interpretation in light of the specification and considering the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole, covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). 

	
	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen.
	


Regarding Claims 1, 7. Liu teaches An apparatus for video processing, comprising- a processor configured to: 
determine that bi-prediction with coding unit (CU) weights is enabled for a current coding block [(para 138, 148-149)] ; 
identify a weight indication of bi-prediction with CU weights for the current coding block [(para 164-167)] , wherein the weight indication indicates whether a first weight to be applied to a first prediction sample value for the current coding block in bi- prediction with CU weights is equal to a second weight to be applied to a second prediction sample value for the current coding block in bi-prediction with CU weights [(para 148-149; for the asymmetric prediction, the weight “a” and “b” are different; )] ; 
determine whether to bypass BDOF for the current coding block based at least in part on the weight indication of bi-prediction with CU weights for the current coding block, wherein, based on a condition that the first weight to be applied to the first prediction sample value for the current coding block in bi-prediction with CU weights is not equal to the second weight to be applied to the second prediction sample value for the current coding block in bi-prediction with CU weights, BDOF is determined to be bypassed for the current coding block [(“wherein different weights are used for a first reference block and a second reference block, and making, based on the determination, a determination between enabling and disabling a coding tool for the current video block. In a case that the current video block is predicted from an asymmetric bi-predictive merge candidate, the coding tool is not applied to the current video block.”  {the abstract and Para 141}; please note “bi-directional optical flow” is a coding tool {para 73}. In para 138 it indicates equation 14 is used for asymmetric weighting. As can be see from para 148-149, equation 14 describes two different weight applied to prediction samples/pixels for asymmetric weight  ; also see para 5 “making a determination between enabling and disabling a coding tool for the current video block. In a case that a video block is predicted from an asymmetric bi-predictive merge candidate, the coding tool is not applied to the current video block.”; additionally there is further indication to avoid bi-directional optical flow for asymmetric weight, In para 183; “Asymmetric weighted bi-predictive merge candidates are not inserted into the merge candidate list when weighted prediction, local illumination compensation or bi-directional optical flow applies.”. i.e. bi-directional optical flow does not work with asymmetric weight  } )] ; and 
reconstruct the current coding block based on the determination of whether to bypass BDOF for the current coding block [(para 212)] .	


Liu does not explicitly show determine that bi-directional optical flow (BDOF) is enabled 

However, in the same/related field of endeavor, Chen teaches determine that bi-directional optical flow (BDOF) is enabled [(Chen “enabling BIO” para 99; decided whether to disable BIO, para 122, 121)] :

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Liu already teaches use of  bi-directional optical flow (BDOF)/BIO, therefore one would expect that enabling that tools is involved, Chen explicitly shows that in fact is true, therefore the combination would produce expected result.

 
Liu in view of Chen additionally teaches with respect claim 2. The apparatus of claim 1, wherein the processor is further configured to, based on a condition that the first weight to be applied to the first prediction sample value for the current coding block in bi-prediction with CU weights is Page 2 of 12DOCKET NO.: IDVC_2018P00636WOUSPATENT Application No.: 17/280,175 Office Action Dated: January 11, 2022 equal to the second weight to be  [(Liu, para 125, LIC also cause BIO disabling; Chen para 122 indicates disabling BIO could be based on combination of multiple tools)] .

Liu additionally teaches with respect claim 3. The apparatus of claim 1, wherein the weight indication of bi-prediction with CU weights for the current coding block comprises an index value corresponding to a predetermined weight [(the index of w/weight, para 131-132)].

Liu additionally teaches with respect claim 4. The apparatus of claim 1, wherein the weight indication indicates that the first weight to be applied to the first prediction sample value in bi-prediction with CU weights is not equal to the second weight to be applied to the second prediction sample value for the current coding block in bi-prediction with CU weights, and the processor is further configured to: 
determine the first weight to be applied to the first prediction sample value in bi-prediction with CU weights based on the weight indication; [(; “a” is signaled {para 164-165})] :
obtain the second weight based on the first weight and a constraint; [(para 148-149; for asymmetric weight if one weight “a” is known other can be found from the constrain a+b=1)]: and 
perform bi-prediction with CU weights on the current coding block based on the first weight and the second weight. [(para 148-149)] 

Liu additionally teaches with respect claim 5. The apparatus of claim 1, the weight indication indicates that the first weight to be applied to the first prediction sample value in bi-prediction with CU weights is equal to the second weight to be applied to the second prediction sample value for the current coding block in bi-prediction with CU weights, and the processor is further configured to determine to perform BDOF for the current coding block, wherein BDOF comprises refining a motion vector associated with the current coding block based at least in part on gradients associated with a location in the current coding block[(para 111-124)] .

Liu additionally teaches with respect claim 6. The apparatus of claim 1, wherein the processor is further configured to perform bi-prediction with CU weights without BDOF based on the determination to bypass BDOF, to reconstruct the current coding block[(para 125-126)] .
Regarding Claims 13 and 18: Please see analysis of claims 1 and 7 above and note Liu additionally teaches generate residual based on the determination of whether to bypass BDOF:  and send the residual and the weight indication of bi-prediction with CU weights [(Liu para encoding is based on Eq 14 {para 142}. Except skip mode, for all coding residual data is coded {para 83},)] .

Regarding Claims 8-12: See analysis of claim 2-6
Regarding Claims 14-16: See analysis of claim 2-4 and 6
Regarding Claims 19-20: See analysis of claim 2 and 5

Liu additionally teaches with respect claim 21. The apparatus of claim 1, wherein the first prediction sample value is associated with a first reference picture, and the second prediction sample value is associated with a second reference picture, wherein the first reference picture and first reference picture are different [(para 148-149)] .

Liu additionally teaches with respect claim 22. A computer-readable medium including instructions, which, when executed by one or more processors, cause the one or more processors to perform the method of claim 7. [(para 209)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486